Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “linear rigid element” and details in claims 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states “at least one socket disposed on a side wall or a proximal end of the handle part, wherein each of the sockets is connected to one of the channels” where the part only requires at least one socket and the second refers to the plural.  The inconsistency creates a problem with definiteness because it is unclear how many sockets are within the scope of the claim.  The Examiner will assume that there is a plurality of sockets with each socket connected to one of the channels.  Appropriate correction is required.
Claim 20 includes the same language and has the same issue.  Claims 12-14 incorporate the language of claim 11 and are also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-11. 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) in view of Jones (US 5,201,908).
Regarding Claim 1, Takeuchi discloses:
An endoscope system comprising: 
an elongated tube (2A) having one or more channels extending in a longitudinal direction (see Fig. 2 showing the various channels 7-10), with at least one of the channels having a closed end at a distal end of the elongated tube (29 closes the channel 8); 
an illuminating source (7) provided on the elongated tube; and 
a viewing device (11) inserted into the channel having the closed end at the distal end of the elongated tube (see Fig. 2).
Takeuchi does not explicitly disclose wherein the elongated tube has a lumen with the one or more channels in the lumen.  Jones teaches that having hollow lumens with internal channels are a known alternative to solid ones (see Figs. 7 (solid) and 8 (hollow).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeuchi’s tube to 

Regarding Claim 3, Takeuchi further discloses wherein one of the channels (9) is a working channel for insertion of a surgical instrument (see Paragraph 0031).

Regarding Claim 4, Takeuchi as modified further discloses wherein the surgical instrument is selected from the group consisting of a scalpel device, a forceps, a loop, a needle, an irrigator, and a suction apparatus (The instrument is not considered a structural part of the claim as the channel is for insertion of a surgical instrument, which is functional.  Also, the claimed devices are well-known in the art, see Jones Col 3 Line 54).

Regarding Claim 5, Takeuchi as modified further discloses wherein one of the channels is a channel for passage of a material (this can be Takeuchi channel 9 or 10; also, Jones discloses vacuum, water, and air channels 128/130/134).

Regarding Claim 6, Takeuchi as modified further discloses wherein the material includes gases, air, fluid, drug, or a combination thereof (The material is not considered a structural part of the claim because the channel is for passage of material, which his functional.  Also, Takeuchi includes fluid delivery through 10 and Jones includes fluid delivery through 128/130).

Regarding Claim 7, Takeuchi as modified further discloses wherein the closed end of the channel inserted with the viewing device is transparent (Takeuchi Paragraph 0039).

Regarding Claim 9, Takeuchi as modified further discloses wherein the viewing device comprises an image module (22) configured for taking an optical image at a distal end of the elongated tube (the CCD captures an image as is known in the art).

Regarding Claim 10, Takeuchi as modified further discloses a handle part (13) connected to a proximal end of the elongated tube.

Regarding Claim 11, Takeuchi as modified further discloses at least one socket (see Takeuchi 19/20 as insertion ports) disposed on a side wall or a proximal end of the handle part, wherein each of the sockets is connected to one of the channels (see Takeuchi Paragraph 0035; see also, Jones Fig. 9 showing the connections for the channels to their respective fluid sources).  The Examiner notes that such ports are old and well-known in the art for fluid and tool delivery.  Therefore, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include them in Takeuchi so that fluid sources can be connected to the device.

Claim 13, Takeuchi as modified further discloses wherein the socket connecting to the channel inserted with the viewing device is disposed on the proximal end of the handle part (The Examiner considers Takeuchi’s socket 20 to be on the proximal end in that “proximal end” means the portion remaining outside the body; as seen in Applicant’s Fig. 1, socket 121 is not on the proximal-most portion or located as the proximal-most socket.  To take a narrower view would mean that the rest of Applicant’s disclosure fails to align with the claim scope).

Regarding Claim 15, Takeuchi as modified further discloses wherein the handle part further comprises a control device (15/16) configured for controlling bending or rotation at the distal end of the elongated tube.

Regarding Claim 16, Takeuchi as modified further discloses wherein the control device is configured to bend or rotate the distal end of the elongated tube in one direction, in two directions or in four directions (see Paragraph 0035, providing two knobs allows for bending in up/down and left/right directions).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) and Jones (US 5,201,908), as applied to claim 1 above, and further in view of Kudo (US 2013/0265798).
Takeuchi and Jones disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the illuminating source is provided on the distal end of the elongated tube.  Placing LEDs on the distal end of endoscopic devices .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) and Jones (US 5,201,908), as applied to claim 1 above, and further in view of Suzuki et al. (US 5,674,182).
Takeuchi and Jones disclose the invention substantially as claimed as stated above.  They do not explicitly disclose wherein the closed end of the channel inserted with the viewing device protrudes out from the distal end of the elongated tube.  Suzuki teaches using a lens (54 in Fig. 15) that protrudes from the distal end for providing magnification.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeuchi and Jones’ device to include Suzuki’s magnification lens.  Such a modification provides magnification without needing to prepare and use a different endoscope.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) and Jones (US 5,201,908), as applied to claim 1 above, and further in view of Farhadi (US 2015/0094611).
.

Claim 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) and Jones (US 5,201,908), as applied to claim 1 above, and further in view of Smith et al. (US 2015/0374211).
Takeuchi and Jones disclose the invention substantially as claimed as stated above.  They do not explicitly disclose at least one linear rigid element extending along the longitudinal axis of the elongated tube; wherein the linear rigid element is a metal wire or a concentric cylinder; wherein the linear rigid element is a group of metal wires or concentric cylinders with different lengths.  Smith teaches using a plurality of wires (tendons) with different lengths to create different stiffness zones (see Fig. 22).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeuchi and Jones’ device to include Smith’s plurality of wires with varying lengths.  Such a modification allows for the device to have different rigidity in different areas as desired, particularly with the proximal region being stiffer to aid in insertion as is known in the art.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US 2010/0210905) and Jones (US 5,201,908), as applied to claim 1 above, and further in view of Kudo (US 2013/0265798) and Suzuki et al. (US 5,674,182).
Takeuchi and Jones further disclose a handle part (Takeuchi 13) connected to a proximal end of the elongated tube, and at least one socket disposed on a side wall or a proximal end of the handle part (see Takeuchi 19/20 as insertion ports), wherein: each of the sockets is connected to one of the channels [(see Takeuchi Paragraph 0035; see also, Jones Fig. 9 showing the connections for the channels to their respective fluid sources).  The Examiner notes that such ports are old and well-known in the art for fluid and tool delivery.  Therefore, it also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include them in Takeuchi so that fluid sources can be connected to the device.]; and the socket connecting to the channel inserted with the viewing device is disposed on the proximal end of the handle part and coupled to a sheath (The Examiner considers Takeuchi’s socket 20 to be on the proximal end in that “proximal end” means the portion remaining outside the body; as seen in Applicant’s Fig. 1, socket 121 is not on the proximal-most portion or located as the proximal-most socket.  To take a narrower view would mean that the rest of Applicant’s disclosure fails to align with the claim scope).
They do not explicitly disclose wherein the illuminating source is provided on the distal end of the elongated tube; the closed end of the channel inserted with the viewing device protrudes out from the distal end of the elongated tube.

Suzuki teaches using a lens (54 in Fig. 15) that protrudes from the distal end for providing magnification.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Takeuchi and Jones’ device to include Suzuki’s magnification lens.  Such a modification provides magnification without needing to prepare and use a different endoscope.

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason the claims are allowable over the prior art is that the prior art fails to disclose or render obvious the socket with a connecting pad that connects to the illumination system.  This configuration powers the lights when the vision system is inserted into the channel.  The Examiner did not find this in the prior art and does not consider it obvious without at least some direction from the prior art.  For at least these reasons, the claim would be allowable if rewritten to overcome the 112 rejection and if placed in independent form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sheaths for inserted tools: Yamaya (US 2017/0265723), Alzenfeld et al. (US 2007/0112336); Or (US 2006/0149131).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795